Title: From George Washington to Jeremiah Wadsworth, 25 November 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Sir
          [West Point, 25 Nov. 1779]
        
        The importance of this post, and the fatal consequences which may result from its being left bare of Provisions are too obvious to need description. I therefore desire that every possible exertion may be used to get at least a months provisions before hand for the four brigades of Massachusetts bay which are to garrison it and its dependencies—Your endeavours after having accomplished this are not to cease till you have increased the quantity in store for the same troops two months, which stock is always to be kept up and on hand.
        In vain is it for me to point out from whence this provision is to be drawn as it must depend on your resources on the country. I cannot help adding as my earnest wish that the magazines at Albany and on Connecticut river (directed in my letter of the 9th of Septr) may be established with as little interruption as possible. And if in the progress of forming magazines agreeably to the sentiments contained in the aforesaid letter of the 9th of Sepr you can make Warwick convenient in other respects, it will answer well in a relative point of view to West-point—the march of troops on a sudden call for the defence of it—and ultimately for Albany—to have a small deposit there—and may accordingly be fixed upon with an eye to those purposes.
        That you may regulate your supplies to the best advantage, and with the greatest saving in point of transportation, it is necessary you should know that the winter cantonments of the troops will be as follows.
        The regiments of Dragoons at Hadham or Colchester.
        
        Poors brigade at Danbury—Massachusetts brigades at West-point and its dependencies.
        The main army in Jersey Somewhere back of the Scotch-plain or possibly more towards Acquacanack.
        Lees partizan corps at Burlington, or somewhat more advanced towards Monmouth. Given at Head Quarters West-point 25th Novr 1779.
        
          Go: Washington
        
      